Opinion issued March 17, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-14-01035-CR
                            ———————————
                           JULIA JUAREZ, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Case No. 1422760


                          MEMORANDUM OPINION

      After appellant, Julia Juarez, without an agreed punishment recommendation

from the State, pleaded guilty to the felony offense of manslaughter,1 the trial court




1
      See TEX. PENAL CODE ANN. § 19.04 (Vernon 2011).
assessed her punishment at confinement for fourteen years. In two issues, appellant

contends that the trial court erred in considering extraneous-offense evidence when

sentencing her and imposing a sentence disproportionate to the underlying offense.2

      We affirm.

                                    Background

      After appellant pleaded guilty, the trial court reset the case for a pre-sentence

investigation (“PSI”) hearing and ordered the preparation of a PSI report. According

to the PSI report, appellant drove a car recklessly into the opposite lane of traffic,

causing a head-on collision with a truck carrying four people. At the time of impact,

appellant’s car was traveling at 81.23 miles per hour in a forty-five-mile-per-hour

speed zone. As a result of the collision, three people in the truck sustained injuries

and were transported to a hospital. The complainant, who was a passenger in

appellant’s car, died as a result of the collision. Appellant, who sustained serious

injuries, was transported by life flight to a hospital. Toxicology results, contained

in the PSI report, reveal that appellant “had a blood alcohol result of 0.04g/100MI

and was positive for Benzodiazepines.”

      The PSI report also reveals that in Montgomery County on July 18, 2013, two

law enforcement officers “observed a small black passenger car pass them on the

inside lane at a high rate of speed and chang[e] lanes without signaling.” After the


2
      See U.S. CONST. amend VIII.

                                          2
officers initiated a traffic stop, the driver of the car gave them permission to search

the car. During their search, the officers found “a clear see through plastic capsule”

containing “a crystal like substance,” which they recognized as methamphetamine.

When the officers searched appellant, who was a passenger in the car, they found

her in possession of a “clear plastic baggy with several of the same type of clear see

through capsules . . . with residue inside of them.” And inside of appellant’s coin

purse were “two plastic baggies with residue inside of them” as well.

      At the PSI hearing, neither the State nor appellant objected to the admission

into evidence of the PSI report, both sides affirmatively stated that they did not have

any additions or deletions to make to the report, and the trial court admitted it into

evidence. Appellant then testified that the complainant had been her “best friend”

for two years. She explained that she had no memory of what happened on the day

of the collision, having awakened in the hospital after being in a coma for three days.

As a result of the collision, appellant’s pelvis was broken in “six places,” her femur

was broken, and she required six surgeries. After she was released from the hospital

seven to eight days later, she spent four months learning to walk again. Appellant

did not remember drinking on the day of the collision, but she did not “contest[]”

that the toxicology results show that she “had some alcohol in [her] system.” She

explained that she felt “[t]errible,” did not “mean to cause” the complainant’s death,

and “guess[ed]” that the collision was her fault because she was the person driving.


                                          3
Appellant conceded that, after the collision, she did not contact the complainant’s

mother or the four people in the truck.

      Appellant further admitted that she had “been using drugs for the past several

years on and off” and she was “arrested for possessing meth” on July 18, 2013, in

Montgomery County. Moreover, her driver’s license had been “suspended . . . five

times due to repeated [traffic] tickets,” and she had “three speeding ticket[s] on [her

driving] record.”

      Following the parties’ arguments on punishment, the trial court explained that

it was not taking “into consideration” any “information about [appellant] being [out]

on bond” in her Montgomery County possession case when the collision occurred

or “any potential [bond] violations” that had been committed by appellant. And the

trial court was “[c]ertainly” “not even thinking about” anything “that’s not

admissible.” The trial court further explained that “what meant the most” to it was

appellant’s driving record, which showed that she had acted “reckless[ly] and

without a []regard for the people around [her],” and this was all that the trial court

“need[ed] to know.” The trial court then found appellant guilty, found that she had

used a deadly weapon, namely a motor vehicle, in the commission of the offense,

and assessed her punishment.




                                          4
      Appellant then filed a motion for new trial, arguing that “[t]he verdict [was]

contrary to the law and evidence.” The record does not reflect that the trial court

ruled on the motion, and it was thus overruled by operation of law.3

                           Extraneous-Offense Evidence

      In her first issue, appellant argues that the trial court erred in considering

extraneous-offense evidence, i.e., evidence that she “had been charged with

possession of a controlled substance in Montgomery County,” when it sentenced her

because such evidence may only be considered if established beyond a reasonable

doubt. In response, the State asserts that appellant has not preserved this complaint

for appellate review.4

      In regard to appellant’s arrest in Montgomery County for possession of a

controlled substance, the PSI report, in pertinent part, states:

      On July 18, 2013, at approximately 7:25 p.m.[,] Lt. J. Buchanan and
      Deputy Hendrick . . . observed a small black passenger car pass them
      on the inside lane at a high rate of speed and chang[e] lanes without
      signaling. Lt. Buchanan initiated a traffic stop[,] and he observed [that]
      the vehicle was occupied by two white females.

      Lt. Buchanan approached the driver, identified as Cassandra
      Oretegon[,] and the female passenger was identified as
      [appellant] . . . . Lt. Buchanan asked [the driver] if she had any
      narcotics in the vehicle[,] and she stated [that] she didn’t. Lt. Buchanan
3
      See TEX. R. APP. P. 21.8(c).
4
      An appellate court should not address the merits of an issue that is not preserved for
      appeal. See Wilson v. State, 311 S.W.3d 452, 473–74 (Tex. Crim. App. 2010).
      Accordingly, we express no opinion as to whether the trial court actually considered
      the extraneous-offense evidence when it sentenced appellant.

                                            5
      asked if he could search the vehicle[,] and she stated [that] he could.
      He asked [appellant] if there were any narcotics in the vehicle[,] and
      she said no. Lt. Buchanan asked both females if they had anything in
      their pockets and asked them if they would empty out their pockets and
      both did. Lt. Buchanan searched the vehicle and saw a green wallet
      lying on the middle console. He looked inside the wallet and saw a
      clear see through plastic capsule in the wallet with a crystal like
      substance inside of it. . . . Lt. Buchanan recognized the substance to be
      methamphetamine. He asked the females who owned the green
      wallet[,] and [the driver] stated [that] she did. [She] admitted [that] the
      substance found [by Lt. Buchanan] was going to test positive for
      “meth.” Deputy Hendrick tested the substance[,] and [it] tested positive
      for methamphetamine. [The driver] stated she had a baggy inside her
      bra and a female officer was requested [to come] to the location. Lt.
      Buchanan searched a red purse which belong[ed] to [the driver] and
      found [a] methamphetamine pipe inside of a black baggy[,] and the
      black baggy also had methamphetamine residue inside of it.

      Officer S. Acklin searched [appellant] and found a clear plastic baggy
      with several of the same type of clear see through capsules in it. Lt.
      Buchanan could see residue inside of the capsules. The baggy was
      found down the front of [appellant’s] pants. [Appellant] was asked
      what else she had [i]n her possession[,] and she pointed to the back of
      her pants[, where] Officer Acklin found a small blue coin purse inside
      of her pants. Inside the coin purse w[ere] two plastic baggies with
      residue inside of them.

      After arriving at the jail, both females were strip searched by a female
      jailer. Deputy Lara brought Lt. Buchanan a small blue plastic baggy
      with methamphetamine inside of it[, which was] found inside of [the
      driver’s] underwear.

It is also noted in the PSI report that although appellant had been “arrested for

possession of a controlled substance” in Montgomery County, the case had since

been “dismissed.”




                                          6
      Appellant also testified about her arrest in Montgomery County as follows, in

pertinent part:

      [The State]:                    You were arrested for possessing meth
                                      on July 18th, 2013, in Montgomery
                                      County about a couple months before
                                      this crash happened, right?

      [Appellant]:                    Yes.

      [Appellant’s Counsel]:          Judge, at this point I’d have to object
                                      to any line of questioning going into
                                      the Montgomery County criminal
                                      case. The statute of limitations has not
                                      passed. The State . . . did not refile.
                                      The State dismissed. But until the
                                      statute of limitations does pass, the
                                      State potentially could refile. And so,
                                      [appellant] would have a Fifth
                                      Amendment right not to answer any
                                      questions by the State on the case.

      The Court:                      Overruled.

      [The State]:                    . . . [D]id you possess meth that day?

      [Appellant’s Counsel]:          I’ll object to that specific question,
                                      Judge. That amounts to a judicial
                                      confession compelled by the State at
                                      this point.

      [The State]:                    If she wants to invoke her Fifth
                                      Amendment right, she can.

      ....

      [Appellant’s Counsel]:          Judge, as that is completely outside the
                                      scope of this -- the sentencing of this
                                      case and as the State still could file that
                                        7
                              until the statute of limitations runs, I
                              have advised [appellant] that it is in her
                              interest to not answer any questions
                              based on that and to invoke her Fifth
                              Amendment right against self
                              incrimination regarding potential
                              cases that could come from
                              Montgomery County.

     The Court:               Okay. Well, it’s -- it’s fine. We will
                              leave it at that.

                              But I will say for purposes of the
                              record at a sentencing hearing, I think
                              I’m able to take into consideration
                              anything, including unadjudicated
                              offenses. But for the sake of just being
                              careful, I suppose, I will --

     [Appellant’s Counsel]:   And, Judge, I agree with you. You
                              absolutely have that ability to do so.
                              However, [the State] cannot compel
                              that testimony from [appellant]. . . .

     The Court:               And I understand that she has the right
                              to take the Fifth, which is what y’all
                              are doing here. I’m just saying that
                              your initial objection to that being -- I
                              think you said relevance . . . .

     [Appellant’s Counsel]:   Right.

     The Court:               And I’m saying it is relevant. But if
                              she wants to take the Fifth, she’s free
                              to do so.

(Emphasis added.)




                                8
      To preserve a complaint for our review, a party must have presented to the

trial court a timely request, objection, or motion that states the specific grounds for

the desired ruling if they are not apparent from the context of the request, objection,

or motion. TEX. R. APP. P. 33.1(a)(1); Everitt v. State, 407 S.W.3d 259, 262–63

(Tex. Crim. App. 2013). Even claims involving constitutional error, including a

claim that a defendant’s due process rights were violated, must be preserved by

objection or are waived. Hull v. State, 67 S.W.3d 215, 216–18 (Tex. Crim. App.

2002).

      “The purpose of requiring a specific objection in the trial court is twofold:

(1) to inform the trial [court] of the basis of the objection and give [it] the opportunity

to rule on it; [and] (2) to give opposing counsel the opportunity to respond to the

complaint.” Resendez v. State, 306 S.W.3d 308, 312 (Tex. Crim. App. 2009). To

preserve error, “a party must be specific enough so as to ‘let the trial [court] know

what [s]he wants, why [s]he thinks [her]self entitled to it, and do so clearly enough

for the [trial court] to understand h[er] at a time when the trial court is in a proper

position to do something about it.’” Id. at 312–13 (quoting Lankston v. State, 827
S.W.2d 907, 909 (Tex. Crim. App. 1992)). A party fails to preserve error when the

contention urged on appeal does not comport with the specific complaint made in

the trial court. Lovill v. State, 319 S.W.3d 687, 691–92 (Tex. Crim. App. 2009).




                                            9
      Here, we first note that the record shows that appellant did not object to the

contents of the PSI report or to its admission into evidence, and she did not obtain a

ruling from the trial court. See TEX. R. APP. P. 33.1(a); see also Harris v. State, 416
S.W.3d 50, 52 (Tex. App.—Houston [1st Dist.] 2013, no pet.) (defendant’s

complaint “that the trial court’s consideration of [certain] offenses alleged in [a] PSI

was improper” not preserved for appellate review because when “asked by the trial

court whether [defendant] had any objection to the admission of the state’s

presentence investigation report into evidence,” his counsel replied, “No objection,

Your Honor” (internal quotations omitted)). Instead, when the trial court asked

appellant whether she had “any objections, additions or deletions to the [PSI]

report,” her counsel replied, “None from the defense, Your Honor.” Cf. Harris, 416
S.W.3d at 52.

      In regard to appellant’s own testimony about her arrest in Montgomery

County, we note that her counsel did not make her Fifth Amendment and relevance

objections until after she had already affirmatively responded to the State’s question

as to whether she had been “arrested for possessing meth on July 18th, 2013, in

Montgomery County.” See Berry v. State, 233 S.W.3d 847, 856–57 (Tex. Crim.

App. 2007) (error not preserved where objection “made after [witness] had already

testified” about extraneous offense); Hitt v. State, 53 S.W.3d 697, 707–08 (Tex.

App.—Austin 2001, pet. ref’d) (“Objections made after questions are asked and


                                          10
answered do not preserve error.”); see also TEX. R. APP. P. 33.1(a)(1); Turner v.

State, 805 S.W.2d 423, 431 (Tex. Crim. App. 1991) (“To preserve error for appellate

review, the complaining party must make a timely, specific objection.” (emphasis

added)).

      Moreover, on appeal, appellant has not advanced a relevance or a Fifth

Amendment challenge as she did in the trial court. Rather, she now argues that the

trial court “violate[d] [her] due process” rights in “consider[ing],” for purposes of

sentencing, evidence that she “had been charged with possession of a controlled

substance in Montgomery County” because the State did not “show[] beyond a

reasonable doubt” that she committed the offense. Notably, where the complaint on

appeal does not match the objection made at trial, the proffered complaint is waived.

See Lovill, 319 S.W.3d at 691–92; Hitt, 53 S.W.3d at 708.

      Finally, as noted above, evidence of appellant’s arrest in Montgomery County

was contained in the PSI report, which was admitted into evidence without objection.

Because evidence about appellant’s arrest in Montgomery County had previously

been admitted without objection, appellant has waived any complaint that the trial

court improperly considered her testimony about her Montgomery County arrest.

Ethington v. State, 819 S.W.2d 854, 858–60 (Tex. Crim. App. 1991) (defendant must

object each time evidence on particular subject matter offered, unless she makes




                                         11
running or continuing objection or moves court outside presence of jury to consider

admissibility of all evidence on particular subject matter).

      Accordingly, we hold that appellant did not preserve her complaint that the

trial court erred in considering that she “had been charged with possession of a

controlled substance in Montgomery County” when it assessed her punishment.5

                          Cruel and Unusual Punishment

      In her second issue, appellant argues that the trial court erred in imposing a

sentence “disproportionate to the offense for which she was charged,” resulting in

cruel and unusual punishment, because “[a]ppellant was eligible for probation,” but

“received a fourteen year prison sentence.”6 See U.S. CONST. amend. VIII. The




5
      We note that, although appellant filed a motion for new trial, the only contention
      that she made in her motion was that “[t]he verdict [was] contrary to the law and
      evidence.” The Texas Court of Criminal Appeals has explained that a claim that “a
      verdict was against the law and the evidence” raises only a sufficiency challenge to
      the evidence and does not present any other complaint. State v. Zalman, 400 S.W.3d
590, 594–95 (Tex. Crim. App. 2013). Appellant has not raised a sufficiency
      challenge on appeal, and she cannot rely on her motion for new trial as preserving
      her complaint that the trial court erred in considering her Montgomery County arrest
      when it sentenced her.
6
      Appellant does not assert that her sentence constitutes cruel and unusual punishment
      in violation of the Texas Constitution, nor does she assert or show that the Texas
      Constitution provides greater protection than its federal counterpart. See TEX.
      CONST. art. I, § 13 (providing “[e]xcessive bail shall not be required, nor excessive
      fines imposed, nor cruel or unusual punishment inflicted”). Therefore, we do not
      consider whether her sentence violates the state constitution. See Black v. State, 26
S.W.3d 895, 896 n.4 (Tex. Crim. App. 2000).

                                           12
State asserts that appellant has also not preserved her Eighth Amendment complaint

for review.

      The Eighth Amendment of the United States Constitution requires that a

criminal sentence be proportionate to the crime for which a defendant has been

convicted. Solem v. Helm, 463 U.S. 277, 290, 103 S. Ct. 3001, 3009 (1983). In

order to preserve for appellate review a complaint that a sentence is grossly

disproportionate, constituting cruel and unusual punishment, a defendant must

present to the trial court a timely request, objection, or motion stating the specific

grounds for the ruling desired. See TEX. R. APP. P. 33.1(a)(1); Ladd v. State, 3
S.W.3d 547, 564 (Tex. Crim. App. 1999) (concluding defendant did not preserve

cruel and unusual punishment complaint for appellate review).

      After the trial court announced her sentence, appellant did not object, obtain

a ruling from the trial court, or raise her Eighth Amendment complaint in her motion

for new trial.7 See TEX. R. APP. P. 33.1(a); Noland v. State, 264 S.W.3d 144, 151–

52 (Tex. App.—Houston [1st Dist.] 2007, pet. ref’d) (“[I]n order to preserve for



7
      As noted above, appellant, in her motion for new trial, only argued that “[t]he verdict
      [was] contrary to the law and evidence.” This did not preserve the Eighth
      Amendment complaint that she now advances on appeal. See Castaneda v. State,
      135 S.W.3d 719, 723 & n.1 (Tex. App.—Dallas 2003, no pet.) (holding motion for
      new trial “merely alleg[ing] ‘the verdict [was] contrary to the law and the evidence’”
      does not preserve complaint defendant’s punishment “violates the cruel and unusual
      punishment clause of the Eighth Amendment”); see also Zalman, 400 S.W.3d at
      594–95.

                                            13
appellate review a complaint that a sentence is grossly disproportionate, constituting

cruel and unusual punishment, a defendant must present to the trial court a timely

request, objection, or motion stating the specific grounds for the ruling desired.”).

And appellant concedes in her brief that the “failure to raise an 8th Amendment

objection at trial prevents [her from] making any claim on appeal.” However, she

asserts that this Court “can take note of fundamental error affecting a substantial

right although it was not brought to the attention [of] the trial court.”

      In support of her fundamental-error argument, appellant does not provide us

with any analysis of the issue and only includes a single citation to “Texas Rule[] of

Evidence 103(b)” in her brief. See TEX. R. EVID. 103(b) (“When the court hears a

party’s objections outside the presence of the jury and rules that evidence is

admissible, a party need not renew an objection to preserve a claim of error for

appeal.”). We, however, assume that she intended to cite rule 103(e), which

provides: “In criminal cases, a court may take notice of a fundamental error affecting

a substantial right, even if the claim of error was not properly preserved.” Id. 103(e).

      Regardless, appellant’s       argument    concerning fundamental        error is

inadequately briefed, and, thus, waived. See TEX. R. APP. P. 38.1(i) (appellant’s brief

“must contain a clear and concise argument for the contentions made, with

appropriate citations to authorities and to the record”); Lucio v. State, 351 S.W.3d
878, 896–97 (Tex. Crim. App. 2011) (point of error inadequately briefed “presents


                                           14
nothing for review”); Young v. State, 425 S.W.3d 469, 473–74 (Tex. App.—Houston

[1st Dist.] 2012, pet. ref’d) (fundamental-error argument inadequately briefed where

defendant only provided citation to Texas Rule of Evidence 103(d) to support

argument).

      We note that even if appellant had adequately briefed her argument, a trial

court’s decision to impose a sentence that falls within the applicable statutory

punishment range cannot constitute fundamental error. Young, 425 S.W.3d at 474

(sentence within statutory limits not fundamental error); see also TEX. PENAL CODE

ANN. §§ 12.33(a) (punishment range for second-degree felony, imprisonment “for

any term of not more than 20 years or less than 2 years”), 19.04(b) (Vernon 2011)

(manslaughter constitutes second-degree felony offense).

                                   Conclusion

      We affirm the judgment of the trial court.




                                                Terry Jennings
                                                Justice

Panel consists of Justices Jennings, Higley, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           15